Order entered April 25, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-11-01467-CV

             LEONARD LEVINE AND HENRY CANTU, PARTNERSHIP
                      STYLED BEST ONE, Appellants

                                          V.

    UNIQUE BEVERAGE COMPANY, DALE PAPPAS, ATKINSON-CRAWFORD
               SALES, CO., AND SCOTT GIBBONS, Appellees

                    On Appeal from the 191st Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 10-13075 J

                                       ORDER
      Appellants’ Motion for Rehearing is hereby DENIED.


                                                 /s/   MARTIN RICHTER
                                                       JUSTICE